Citation Nr: 0625439	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  03-30 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left knee disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1971 to January 1973.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2002 rating decision by the Indianapolis, Indiana Department 
of Veterans Affairs (VA) Regional Office (RO).  In March 
2006, a Travel Board hearing was held before the undersigned.  
A transcript of the hearing is of record.  At the hearing, 
the veteran was granted a 90 day abeyance period for the 
submission of additional evidence.  


FINDINGS OF FACT

A left knee disability was not manifested in service; left 
knee arthritis was not manifested in the veteran's first 
postservice year; and the preponderance of the evidence is 
against a finding that the veteran's current left knee 
disability is related to his active service.


CONCLUSION OF LAW

Service connection for a left knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§  3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.
Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A letter in June 2002 (prior to the RO's initial adjudication 
of this claim) explained what the evidence must show to 
substantiate the claim, and informed the veteran of his and 
VA's responsibilities in claims development.  The October 
2002 rating decision and a June 2003 statement of the case 
(SOC) explained what the evidence showed and why the claim 
was denied, and provided the text of applicable regulations, 
including those pertaining to the VCAA (and specifically that 
the veteran should be advised to submit any evidence in his 
possession pertaining to the claim).  Although complete 
notice was not provided prior to the initial adjudication of 
the claim, the veteran has had ample opportunity to respond 
and supplement the record and to participate in the 
adjudicatory process after all notice was given.  He is not 
prejudiced by any notice timing defect.  The claim was 
readjudicated after all essential notice was given.  See June 
2005 supplemental SOC.  As the decision below denies service 
connection for a left knee disability, whether or not the 
veteran received notice regarding the evaluation of such 
disability or the effective date of an award (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)) is a 
moot point.  He is not prejudiced by lack of such notice.  He 
has not alleged that notice was less than adequate or that he 
is prejudiced by a notice deficiency.

Regarding the duty to assist, VA has obtained the veteran's 
service medical and VA treatment records.  He has not 
identified any pertinent records that are outstanding.  The 
Board has considered whether a VA examination or medical 
opinion is necessary.  Because there is no objective evidence 
of a left knee injury in service, or competent evidence of a 
nexus between current left knee disability and the veteran's 
service, the Board finds that a VA examination or medical 
opinion is not necessary.  38 C.F.R. § 3.159(c)(4)(i)(B)(C).  
VA's duty to assist is met.  The veteran is not prejudiced by 
the Board's proceeding with appellate review. 

II.	 Factual Background

The veteran's service medical records show that in February 
1971 he was seen for right knee complaints.  A stress 
fracture of the right knee was diagnosed, and was treated.  
The service medical records make no mention of a left knee 
injury or left knee complaints.  On service separation 
examination, the veteran's lower extremities were normal; no 
left knee complaints were noted.

On October 2002 VA examination, the veteran reported that 
while during drills in service in 1972, he fell directly onto 
the anterior aspect of both knees, and that the knees swelled 
so much that he could not walk.  He indicated that presently 
his knees are both continually painful on a daily basis.  X-
rays revealed severe bilateral patellofemoral arthritis; 
bilateral patellar tendon tendonitis; and mild medial 
compartment arthritis of the left knee.  The impression was 
moderate to severe degenerative arthritic changes involving 
both knees; no evidence of fracture or dislocation.

In November 2002, the veteran submitted a letter he had 
written to his parents in February 1971.  In the letter he 
related that he had a fractured knee, and had been placed on 
Code C (no running, jumping or marching) for 30 days.

At the March 2006 Travel Board hearing, the veteran testified 
that he injured both knees when he fell during drills in a 
freezing rain.  He related that while his right knee was 
treated, the left was not, although both were swollen.  He 
testified (transcript, p.4) that he had been seen by a VA 
physician who opined that most likely both knees were damaged 
by the fall [in service].  He stated that the examiner would 
not give him a statement in writing.  At his request at the 
hearing, a 90 days abeyance period was granted to afford him 
the opportunity to obtain and submit a supporting medical 
opinion relating his left knee disability to service.
In a March 2006 letter (submitted with a waiver of RO 
consideration) Dr. K.B. noted that the veteran reported 
falling in 1971 and injuring both knees.  X-rays revealed 
bilateral knee degenerative arthritis.  Dr. K.B. stated, "As 
he discusses this with the VA he would like to take them my 
opinion and it is definite that his knee problems are the 
same on both sides."

III.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If 
certain chronic diseases (here, arthritis) are manifested to 
a compensable degree during a postservice presumptive period 
(one year for arthritis), they may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Here, it is not in dispute that the veteran now has a left 
knee disability.  Degenerative arthritis of the knee is 
diagnosed.  To establish service connection for such 
disability, however, he must also show that there was a 
disease or injury in service, and that the current left knee 
disability is related to such disease or injury.  The record 
contains no objective evidence of a left knee injury or left 
knee disability in service.  The record shows that the 
veteran sustained a stress fracture of the right knee in 
service.  He alleges both knees were injured at the time.  
The 1971 letter to his parents he has submitted does not 
support this allegation.  It informs of a single knee injury.  
Although it does not identify which knee was involved, the 
veteran's service medical records establish it was the right.   
Significantly, a left knee disability was not noted on the 
veteran's service separation examination.  
Because there is no competent evidence that arthritis of the 
left knee was manifested in the first postservice year, the 
chronic disease presumptive provisions of 38 U.S.C.A. § 1112 
(for arthritis of the knee) do not apply.  In fact, the 
competent evidence of record does not document a left knee 
disability prior to October 2002, more than 29 years after 
the veteran's discharge from active duty.  Such a lengthy 
period of time between service and the earliest postservice 
clinical documentation of the disability for which service 
connection is sought (here some 29 years) is, of itself, a 
factor for consideration against a finding that any current 
left knee disability was incurred or aggravated in service.  
See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000).

Finally, the record does not include any competent (medical) 
evidence that relates the veteran's left knee disability to 
his active service.  While the March 2006 letter from Dr. 
K.B. notes identical pathology in both knees and the 
veteran's history of bilateral knee injuries in service, a 
mere finding of similar pathology in both knees does not 
establish that the knee disabilities share a common etiology.  
Dr. K.B. does not so opine.  And the mere repetition of a 
medical history by a physician does not authenticate such 
history.  The veteran's history of a left knee injury in 
service is at odds with all contemporaneous records.  Because 
he is a layperson, his own belief that his left knee 
disability may be related to an injury in service is not 
competent evidence.   See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  With no evidence of a related injury, 
disease or event in service, and no competent evidence of a 
nexus between current left knee disability and the veteran's 
service, the preponderance of the evidence is against this 
claim.  Hence, it must be denied.  


ORDER

Service connection for a left knee disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


